Citation Nr: 0628422	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-38 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation greater than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active service from December 1967 to October 
1972 and from June 1973 to June 1975.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which increased the veteran's rating for post-traumatic 
stress disorder (PTSD) from 30 percent to 50 percent 
disabling.   

The veteran testified in a video hearing before the 
undersigned on April 6, 2005.  During that hearing, the 
veteran's representative raised a claim regarding the 
effective date of his current 50 percent rating.  The Board 
refers that claim to the RO for further development.


FINDINGS OF FACT

The veteran experiences occupational and social impairment 
due to PTSD symptoms including:  suicidal ideation, 
obssessional rituals which interfere with daily activities, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
difficulty in adapting to stressful circumstances and an 
inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.130, Diagnostic Code  9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence  in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

By letter dated in August 2003, prior to the decision on 
appeal, the RO provided the veteran with notice on his claim 
for increased evaluation.  This letter described the evidence 
necessary to substantiate a claim for increased evaluation.  
The August 2003 letter explained VA's duties to assist the 
veteran.  The letter also described what evidence VA was 
responsible for obtaining and what evidence VA would attempt 
to obtain on the veteran's behalf.  This letter also 
requested that the veteran submit any relevant evidence in 
his possession.  The August 2003 letter did not provide 
information on establishing an effective date for the rating 
on appeal.  However, the October 2003 rating decision 
informed the veteran how an effective date would be 
determined.  As the veteran's claim for an increased 
evaluation is being granted, any deficiency with respect to 
notice regarding establishing an effective date did not 
prejudice the veteran.  

B.  Duty to Assist

The RO has made reasonable efforts to assist the veteran in 
the development of this claim.  The RO has obtained the 
relevant treatment records identified by the veteran and has 
associated them with the claims file.  The veteran has been 
afforded VA examinations.  The veteran has not identified any 
relevant outstanding records or disputed the adequacy of the 
VA examination.   The veteran had a video hearing in April 
2005.   Therefore, the Board finds that VA, through the RO, 
has complied with the duty to assist.

II. Analysis of Claim

Service connection for PTSD was granted in January 1999 and 
is presently rated as 50 percent disabling.  The veteran 
contends in his hearing and in statements that the current 
rating does not reflect the severity of his disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate  or "staged" 
evaluations may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  In other cases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2005).

In this case, the RO has evaluated the veteran's PTSD as 50 
percent disabling pursuant to Diagnostic Code (DC) 9411, 
which is governed by the General Rating Formula for Mental 
Disorders (formula).  An evaluation of 100 percent requires 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. A 50 percent evaluation for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

Based on the above criteria, the evidence establishes that 
the veteran's PTSD disability picture meets the criteria for 
an evaluation 70 percent under DC 9411.

The evidence in this case includes private and VA medical 
records dated from 1996 to 2004.  These records demonstrate 
that medical professionals have noted social withdrawal, 
anxiety, low concentration, irritability and suicidal 
ideation.  These records also reflect that the veteran has 
reported stressors related to service, including survivor 
guilt and flashbacks related to seeing anything that looks 
like a bunker or a helicopter.  Records also reflect the 
veteran's reported history panic attacks and anxiety related 
to these flashbacks.  Additional stressors reported by the 
veteran include his stepson's death, his wife's depression 
and his son's service in Iraq.   Medical records show, that 
during this time period from 1996 to 2004, health 
professionals have assigned GAF scores to the veteran ranging 
from 45 to 80.  Most recently, in an August 2004 VA 
examination, a GAF of 50 was assigned.    

The veteran had a VA evaluation for PTSD in 1999.  The 
veteran reported problems with anger, stress, nightmares, 
panic attacks and reduced memory.  He reported drinking on a 
daily basis.  He reported being sensitive to noises that 
reminded him of Vietnam, particularly helicopter noises.  The 
veteran reported being arrested in 1996 after a suicide 
attempt and charged with resisting arrest, disorderly conduct 
and DUI.    The VA examiner assigned a GAF of 80.  

The veteran underwent a VA PTSD assessment in 2001.  The 
veteran reported relationship problems, anger, stress and 
panic symptoms.  The examiner noted that the veteran appeared 
to be socially isolated and depressed.  A GAF of 45 was 
assigned at that time.  

Records from a September 2003 VA examination show that the 
veteran reported having problems in his occupation as a bar 
owner.  The veteran stated that he had difficulty at work 
when more than two or three customers were present and that 
he had reduced concentration at times.  He reported being 
compulsive about his routine and details such as where the 
ashtrays were placed in his bar.  He stated that he would 
become upset if his routine was disturbed.  He reported 
increased anxiety in the presence of other veterans and 
stress due to his son's service in Iraq.  The VA examiner 
noted anxiety and dysphoria.  The examiner found that the 
veteran was socially withdrawn.  He did not display any 
unusual behaviors or mannerisms and had normal concentration 
within a quiet environment.  The examiner found that the 
veteran was able to perform his duties at his business only 
when the bar was not busy and tended to withdrawal from 
situations under stress.  The examiner further opined that 
the veteran would have difficulty performing a job that 
required more than brief and superficial contact with others.  
The examiner assigned a GAF of 50.

At a VA examination in August 2004, the veteran reported an 
exaggerated startle response and difficulty being around 
people.   He stated that he frequently felt the need to leave 
work due to stress from being around customers.   The VA 
examiner did not note any unusual behaviors or mannerisms.  
The VA examiner observed that the veteran spoke in complete 
sentences and his speech was easily understood.  He appeared 
to be of average intelligence, without any cognitive 
difficulties.  The veteran was socially withdrawn but not 
unfriendly.  He was alert and oriented and had satisfactory 
grooming and hygiene.  The examiner observed a mood of 
significant anxiety and dysphoria.  Memory appeared to be 
functionally intact.  The examiner noted a blunted affect 
with a significant delay between questions and responses.   
His thinking was logical and goal-oriented with no indication 
of a thought disorder.  The examiner observed reduced 
concentration.  The VA examiner opined that the veteran's 
social isolation and irritability made prevented him from 
dealing effectively with customers in his business.  A GAF of 
50 was assigned.    

The veteran testified in an April 2005 video hearing before 
the Board.  The veteran stated that he experiences startle 
response, anxiety and irritability.  He described how PTSD 
symptoms impact the operation of his business.  He testified 
that he sometimes becomes so irritable that he leaves work to 
avoid interacting with customers or does work that allows him 
to avoid customers.  He reported that he is socially isolated 
and does not have any friends.  The veteran testified that he 
sometimes has suicidal thoughts and that his wife hides his 
guns.  He said that he becomes anxious in crowds and 
experiences rapid heartbeat and light-headedness.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2005), a GAF of 41 to 50 reflects 
serious symptoms (e.g., suicidal ideation, severe 
obssessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).   A score from 51 to 
60 reflects moderate symptoms or moderate difficulty in 
social, occupation or school functioning.  A score of 61 to 
70 reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, generally functioning pretty well with 
some meaningful interpersonal relationships.

The Board finds that the evidence supports a rating of 70 
percent for the veteran's PTSD.   The evidence establishes 
that the symptomatology of the veteran's PTSD causes serious 
occupational and social impairment with reduced reliability 
and productivity.   He has difficulty adapting socially and 
prefers to work in isolated settings.  He has a history of 
reported suicidal ideation.  The evidence reflects some 
obsessional rituals related to his work.  The evidence also 
shows that the veteran has difficulty in adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationships.  Therefore, a rating of 70 
percent is appropriate for the veteran's condition.

ORDER

A rating of 70 percent for PTSD is allowed, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.   


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


